                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MARY JANE DICKSON,
                                               Case No. 2:17-cv-12533
                    Plaintiff,                 Judge Laurie J. Michelson
v.                                             Magistrate Judge Anthony P. Patti

ADAMS OUTDOOR
ADVERTISING LIMITED
PARTNERSHIP OF MINNESOTA,

               Defendant.
__________________________/

          ORDER GRANTING IN PART AND DENYING IN PART
             PLAINTIFF’S MOTION TO COMPEL (DE 31)

      Plaintiff’s first amended complaint is based on her employment by Adams

Outdoor Advertising (AOA), apparently within its Ann Arbor Office. (DE 22 ¶¶ 6,

11, 24, 34, 38.) In addition, Plaintiff’s complaint mentions “[a]nother opportunity

in Indianapolis as an Interim General Manager . . . .” (DE 22 ¶ 25.) She pleads

four causes of action: (I) Title VII Gender Discrimination; (II) Title VII

Retaliation; (III) ELCRA Gender Discrimination; and, (IV) ELCRA Retaliation.

(DE 22 ¶¶ 42-61.)

      As the operative pleading, the first amended complaint defines the scope of

this case. Although it contains a “catch-all” phrase ̶ “Other acts of”

discrimination or retaliation “to be determined through discovery[,]” (DE 22 ¶¶


                                          1 
 
45(h), 51(e), 56(h), 60(e)) ̶ at the end of each of its gender discrimination and

retaliation causes of action, the Court notes that Plaintiff has not pleaded a claim

under the Equal Pay Act, nor has she amended her first amended complaint to add

such a claim. The “catch-all” language does not serve to put Defendant on notice

of claims not included within the complaint, nor does it serve to expand the scope

of discovery beyond what is discernable from the complaint or what is proportional

to the needs of the case as actually pleaded. Such catch-all phrases cannot serve to

create limitless boundaries to the scope of discovery.

      Currently before the Court is Plaintiff’s December 4, 2018 motion to

compel, which concerns Defendant’s responses to Interrogatory No. 2. (DE 31.)

Defendant has filed a response (DE 34), the parties have filed a joint list of

unresolved issues (DE 37), and Defendant has filed a revised appendix of exhibits

to its response brief (DE 38), which includes the January 10, 2019 supplemental

affidavit of Richard J. Zecchino, Jr. (DE 38-1). Although some of the discovery at

issue in the instant motion seemingly relates to the business records of Fairway

Outdoor Advertising (FOA), an entity in which AOA has or had some level of

managerial responsibility, FOA is not a party to this litigation, nor is it mentioned

within the first amended complaint.

      Judge Michelson referred this motion to me for hearing and determination,

and a hearing was held on January 15, 2019, at which attorneys Darcie R. Brault


                                           2 
 
and Pamela C. Dausman appeared. Following oral argument, the Court issued its

ruling from the bench.

      For the reasons stated on the record, all of which are incorporated herein by

reference, Defendant’s motion to compel (DE 31) is GRANTED IN PART and

DENIED IN PART. No later than January 25, 2019, Defendant shall supplement

its answer to Interrogatory No. 2 ̶ which included information regarding the

General Manager, General Sales Manager and Sales Manager positions for AOA in

Michigan or for FOA in Indiana (DE 34 at 23) ̶ to clarify whether the

compensation information already provided (including information as to

salary/base pay, variable pay (i.e., commissions), and phantom stock) was “paid”

or “promised.” Moreover, the supplementation to be provided must include

information regarding severance and the value of benefits (i.e., healthcare, paid

time off, etc.), to the extent not previously provided. The information provided for

clarification and supplementation must be “broken into components of

compensation.” (DE 31-10 at 5.) However, Defendant’s objections to

Interrogatory No. 2 are not boilerplate; rather, they are tailored to the question

asked. Moreover, while Defendant’s “unduly burdensome” objection is

OVERRULED as not well supported, Defendant’s “overly broad” and “not

proportional” objections are SUSTAINED, namely because they are: (1)

consistent with the scope of Plaintiff’s first amended complaint, which does not


                                           3 
 
include claims such as those based upon the Equal Pay Act; (2) supported by the

Zecchino affidavits, which, inter alia, explain the history between FOA, GTCR,

and AOA (DE 34-4, DE 38-1); and, (3) Plaintiff has not shown that she was

similarly situated to those outside of the Michigan and Indiana markets and/or

those employed by FOA. Accordingly, Defendant need not supplement its answer

with information regarding markets other than Michigan and Indiana.

Dated: January 18, 2019                s/Anthony P. Patti
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE



                              Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on January 18, 2019, electronically and/or by U.S. Mail.

                                       s/Michael Williams
                                       Case Manager for the
                                       Honorable Anthony P. Patti



 




                                         4 
 
